Citation Nr: 1107271	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-20 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by joint aches claimed as osteoarthritis, to include 
as due to an undiagnosed illness.

2.  Entitlement to an effective date earlier than September 1, 
2010 for the award of service connection, and a 70 percent 
rating, for schizophrenia, paranoid type (previously evaluated as 
schizoaffective disorder, and previously claimed as posttraumatic 
stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. R. C.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision on behalf of the 
Louisville, Kentucky Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined that new and material 
evidence had not been received to reopen a claim for entitlement 
to service connection for a disability manifested by joint aches, 
to include as due to an undiagnosed illness.  In a September 2006 
rating decision, the RO reopened the Veteran's previously denied 
claim for entitlement to service connection for joint aches, and 
denied the reopened claim.  In an April 2009 decision, the Board 
affirmed the RO's reopening of the previously denied claim and 
remanded the reopened claim for further development. The 
additional development has been completed and the issue is again 
before the Board for additional appellate consideration.

The record also shows that in the April 2009 decision, the Board 
denied the issue of entitlement to service connection for a 
psychiatric disability other than PTSD.  The Veteran appealed the 
April 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a July 2010 Order, granted 
a July 2010 Joint Motion for Partial Remand of the case to the 
Board.  Although not specifically stated in the Court's Order, 
such Partial Remand action served to vacate the portion of the 
April 2009 Board decision which denied the Veteran's claim for 
entitlement to service connection for a psychiatric disability, 
other than PTSD. 

In April 2009, the Board also remanded the issue of whether new 
and material evidence had been received to reopen a claim for 
entitlement to service connection for PTSD for issuance of a 
Statement of the Case (SOC).  Thereafter, the RO issued a 
pertinent SOC in March 2010, and the Veteran submitted a 
corresponding VA Form 9 in April 2010. 

However, the Board observes that despite the previous separate 
adjudications of the Veteran's PTSD, and pyschiatric disability 
other than PTSD, claims, such claims are inextricably intertwined 
per Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  As such, the claim must be considered a claim for 
service connection for any and all psychiatric disabilities 
clinically indicated.  Therefore, the RO's September 2010 grant 
of service connection for paranoid type schizophrenia is 
considered a full grant of the benefit sought on appeal (i.e.-- 
entitlement to service connection for a psychiatric disability 
however diagnosed) and the service connection claim for 
psychiatric disability, however, diagnosed, is no longer before 
the Board for appellate review. 

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The clinical evidence of record establishes that the Veteran has 
a current osteoarthritis diagnosis (including arthritis of 
bilateral AC joint, elbows, and knees).  (See April 2010 VA 
examination report.)  The Veteran has asserted that he first 
began experiencing joint pain in service.  The Veteran believes 
that his current osteoarthritis was caused by his in-service job 
duties as a cannon crew member, which required him to transport, 
maneuver, and fire Hollister rounds and other weapons.  He also 
believes that it was due to the various weather conditions, 
ranging from extreme cold to extreme hot, as well as lengthy 
durations of humid and/or rainy days and combinations thereof 
that he was subjected to while involved in Operation Desert 
Shield and Operation Desert Storm.  The Board has found that it 
would have been consistent with the circumstances of the 
Veteran's service for his job duties as a cannon crew member to 
have required him to transport, maneuver, and fire Hollister 
rounds and other weapons.  The Board also found that it would 
have been consistent with the circumstances of the Veteran's 
service in Southwest Asia for him to have been exposed to extreme 
heat and cold, rain, and/or humidity.  As a result of these 
findings, the April 2009 Board remand directed that the Veteran 
be afforded a VA examination and opinion as to the etiology of 
his condition.

The record reflects that the Veteran was afforded a VA 
examination in April 2010.  However, in reviewing the 
corresponding examination report, the Board observes that in 
providing the rationale for his opinion the examiner did not 
specifically address, or exclude, whether it was at least as 
likely as not that the Veteran's current osteoarthritis was 
related to the tasks that he was required to perform in service 
as a cannon crewmember and/ or the weather conditions that he was 
exposed to while serving in Southwest Asia.  Therefore, given the 
foregoing, the Board finds that compliance with the April 2009 
remand has not been accomplished and that a new VA examination is 
warranted.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand 
orders of the Board are not fully implemented, the Board itself 
errs in failing to insure compliance.

The Board also observes that since the April 2009 remand, the 
Veteran's service treatment records have been associated with the 
claims file.  Such records show that in October 1991, November 
1991, and December 1991, the Veteran complained of experiencing 
bilateral left knee pain which he indicated occurred when 
standing, running, or walking long distances.  He also reported 
that after running, his knees felt weak and like they were going 
to give out and that he did not have a history of knee trauma.  A 
November 2001 service treatment record shows that he was given a 
profile to run at his own pace and distance for one week.  The 
Veteran's separation examination report shows that he reported a 
history of swollen or painful joints.  However, the record does 
not demonstrate that any VA examiner has provided an opinion as 
to whether the Veteran's documented in-service knee 
symptomatology is etiologically related to his current 
osteoarthritis, particularly his currently diagnosed bilateral 
knee osteoarthritis.  

As such, in light of reasons cited above, the Board finds that a 
new VA examination and opinion as to the etiology of the 
Veteran's osteoarthritis is necessary in order to fairly 
adjudicate the Veteran's claim.

In a September 2010 rating decision, service connection was 
established for schizophrenia, paranoid type (previously 
evaluated as schizoaffective disorder, and previously claimed as 
PTSD), with a 70 percent initial rating, effective September 1, 
2010.  Notice of disagreement with the effective date assigned 
was received in October 2010.  The record does not reflect that a 
statement of the case has been issued as to this matter.  Where a 
statement of the case has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
osteoarthritis since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist, to determine the nature and 
etiology of his current osteoarthritis.  
All necessary tests should be performed.  
The examiner should specifically indicate 
which joints, if any, are affected.  He/she 
should also be requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the Veteran's current 
osteoarthritis is related to the documented 
complaints of, and treatment for, bilateral 
knee pain between October 1991 and December 
1991 as well as on his November 1991 
separation examination.  

The examiner should also be requested to 
furnish an opinion concerning whether it is 
at least as likely as not that the 
Veteran's current osteoarthritis is related 
to the tasks that he was required to 
perform in service as a cannon crewmember, 
the weather conditions that he was exposed 
to while serving in Southwest Asia, and/or 
any other incident of the Veteran's 
service.

The rationale for any opinion expressed 
should be set forth. The claims folder 
should be made available to the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
readjudicate the issue on appeal of service 
connection for disability manifested by 
joint aches, including with 
consideration of the service treatment 
reports received in November 2010.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.

4.  Issue a statement of the case as to the 
issue of entitlement to an effective date 
earlier than September 1, 2010 for the 
award of service connection, and a 70 
percent rating, for schizophrenia, paranoid 
type (previously evaluated as 
schizoaffective disorder, and PTSD).  The 
Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, only if a timely substantive 
appeal is received as to the matter, should 
the issue be forwarded to the Board for 
appellate consideration.
	


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


